                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


JAMES GLENN WILDER,

              Petitioner,

       V.                                                CV 118-157


GREGORY C. DOZIER, Commissioner,
Georgia Department of Corrections,

              Respondent.


JAMES GLENN WILDER,

              Petitioner,

       V.                                                CV 118-168


CLINTON PERRY,

              Respondent.


                                         ORDER



       On September 11, 2018, Petitioner, an inmate at Wheeler Correctional Facility in

Alamo, Georgia, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in

the Middle District of Georgia ("Middle District petition"), seeking to challenge a 2007

Lincoln County Superior Court conviction. Wilder v. Perry, CV 5:18-cv-333, doc. no. 1

(M.D. Ga. Sept. 11, 2018). On October 2, 2018, U.S. District Judge Marc T. Treadwell

transferred this case to the Southern District of Georgia, id., doc. no. 4, which the Clerk of
Court opened as a new civil case in this Court, Wilder v. Perry. CV 118-168, doc. no. 5(S.D.

Ga. Oct. 2, 2018).

       On September 17, 2018, Petitioner submitted an identical § 2254 petition ("Southern

District petition") and a motion for leave to proceed IF? in this Court. Wilder v. Dozier, CV

118-157, doc. nos. 1, 2(S.D. Ga. Sept. 17, 2018). On September 18, 2018, the Court granted

Petitioner's motion to proceed IFP and ordered Respondent to answer the allegations of the

Southern District petition within sixty days of the Order. Id, doc. no. 4. On October 5,

2018, Petitioner filed a motion explaining he filed "the same petition" in this Court because

he had not received a response after filing the Middle District petition, and he moved for

voluntary dismissal ofthe Southern District petition. Id, doc. no. 5.

       Although Petitioner moves the Court to dismiss the Southern District petition, the

Middle District petition should be dismissed because the Court already ordered Respondent

to respond to the Southern District petition, id, doc. no. 4, while the Middle District petition

has not gotten past the opening stage. Petitioner acknowledges his two petitions are "the

same." Id, doc. no. 5, p. 2. Thus, as Petitioner already has a case moving forward in this

Court, there is no need to dismiss that case and open another based on an identical petition.

       Accordingly, the Court TERMINATES Petitioner's motion for voluntary dismissal,

CV 118-157, doc. no. 5, DISMISSES the petition filed pursuant to 28 U.S.C. § 2254 in CV

118-168 without prejudice, and CLOSES the civil action CV 118-168. Respondent shall file

a responsive pleading in CV 118-157 as directed by the Court's September 18, 2018 Order.

CV 118-157, doc. no. 4. The parties should submit all future filings regarding this matter in
case number CV 118-157.

      SO ORDERED this _U^ddLy of October,2018, at Augusta, Georgia.

                                    J. RANQAEfHALL,CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT
                                     lOUTHBRN DISTRICT OF GEORGIA
